Title: To James Madison from Fulwar Skipwith, 11 September 1807
From: Skipwith, Fulwar
To: Madison, James



Sir
Paris 11 Sepr. 1807

Though I have not been honored with a single line from you since my return from the United States to Paris, near seventeen months ago, to acknowledge the receipt of my communications to you in relation to the conduct of Genl. Armstrong; nor, indeed, respecting various other subjects on which I conceived it proper in me to address you, I shall not offer an apology for the liberty I now take in transmitting Copies, 1o. of my letter to the General dated the 1st. Inst., 2o. his note in reply, 3o. my note in answer thereto.  With great respect & consideration I have the honor to be, Sir, Your Mo. Ob. Servt.

Fulwar Skipwith

